                                              Case 17-10837-KG   Doc
                                                            UNITED    1152
                                                                   STATES     Filed 03/28/19
                                                                          BANKRUPTCY COURT                                                                Page 1 of 23
                                                                                            DISTRICT OF DELAWARE
In re Suniva, Inc.
Case No. CASE 17-10837-KG                                                              Reporting Period: February 1st, 2019-February 28th, 2019
                                                                                       MONTHLY OPERATING REPORT
File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case

REQUIRED DOCUMENTS                                                                                  Form No.                         Document                Explanation Affidavit/Supplement
                                                                                                                                     Attached                Attached    Attached
Schedule of Cash Receipts and Disbursements                                                         MOR-1                            X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                                 MOR-1a                           X
   Schedule of Professional Fees Paid                                                               MOR-1b                           X
   Copies of bank statements                                                                                                         X
   Cash disbursements journals
Statement of Operations                                                                             MOR-2                            X
Balance Sheet                                                                                       MOR-3                            X
Status of Postpetition Taxes                                                                        MOR-4                            X
   Copies of IRS Form 6123 or payment receipt
   Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                                MOR-4                            X
   Listing of aged accounts payable                                                                 MOR-4                            X
Accounts Receivable Reconciliation and Aging                                                        MOR-5                            X
Debtor Questionnaire                                                                                MOR-5                            X

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.



Signature of Debtor                                                                          Date



Signature of Joint Debtor                                                                    Date


/s/ David Baker                                                                                        March 27, 2019
Signature of Authorized Individual*                                                          Date


David Baker                                                                                         Chief Restructuring Officer
Printed Name of Authorized Individual                                                        Title of Authorized Individual
*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company
MOR (04/07)
SUNIVA, INC.                       Case 17-10837-KG                               Doc 1152
                                                                                         MOR 1
                                                                                               Filed 03/28/19                                    Page 2 of 23
(CASE 17-10837-KG




                                                                                             BANK ACCOUNTS                                           CURRENT MONTH            CUMULATIVE FILING TO DATE
                                                                         OPER.         PAYROLL   TAX     UTILITY        OTHER       A/R Escrow     ACTUAL       PROJECTED       ACTUAL         PROJECTED
BEGINNING BALANCE                                                         1,255,150        -        -      44,000               -            -        1,299,150        -             10,684            -
RECEIPTS                                                                        -          -        -          -                -            -              -          -                -              -
                                                                                                                                                            -
CASH SALES                                                                     -           -        -             -             -           -               -          -                -              -
ACCOUNTS RECEIVABLE                                                            -           -        -             -             -           -               -          -          1,778,060            -
LOANS AND ADVANCES                                                         246,876         -        -             -             -           -           246,876    277,157       15,117,363     15,046,647
SALE OF ASSETS                                                                 -           -        -             -             -           -               -          -                -              -
OTHER (ATTACH LIST)                                                            -           -        -             -             -           -               -          -            164,500            -
TRANSFERS (FROM DIP ACCTS)                                                     -           -        -             -             -           -               -          -            567,649            -
TOTAL RECEIPTS                                                             246,876         -        -             -             -           -           246,876    277,157       17,627,572     15,046,647




NET PAYROLL                                                                 (32,920)       -        -             -             -           -          (32,920)    (36,670)       (1,618,265)    (1,513,250)
PAYROLL TAXES                                                                   -          -        -             -             -           -              -           -                 -              -
SALES, USE, & OTHER TAXES                                                       -          -        -             -             -           -              -           -                 -              -
INVENTORY PURCHASES                                                             -          -        -             -             -           -              -           -                 -              -
SECURED/ RENTAL/ LEASES                                                         -          -        -             -             -           -              -           -          (2,416,864)    (2,138,321)
INSURANCE                                                                   (14,516)       -        -             -             -           -          (14,516)    (20,056)         (583,264)      (471,706)
ADMINISTRATIVE                                                                  -          -        -             -             -           -              -           -                 -              -
SELLING                                                                         -          -        -             -             -           -              -           -                 -              -
OTHER (ATTACH LIST)                                                         (35,414)       -        -             -             -           -          (35,414)    (40,431)       (1,684,297)    (1,412,928)
OWNER DRAW *                                                                    -          -        -             -             -           -              -           -                 -              -
TRANSFERS (TO DIP ACCTS)                                                        -          -        -             -             -           -              -           -          (1,545,245)           -
PROFESSIONAL FEES                                                          (251,637)       -        -             -             -           -         (251,637)   (180,000)       (8,482,426)    (9,429,878)
U.S. TRUSTEE QUARTERLY FEES                                                 (27,247)       -                      -             -           -          (27,247)        -            (123,602)       (80,562)
COURT COSTS                                                                     -          -        -             -             -           -              -           -                 -              -
TOTAL DISBURSEMENTS                                                        (361,734)       -        -             -             -           -         (361,734)   (277,157)      (16,453,964)   (15,046,647)

NET CASH FLOW                                                              (114,858)       -        -             -             -           -         (114,858)        -          1,173,608             -

CASH - END OF MONTH                                                       1,140,292        -        -          44,000           -           -        1,184,293         -          1,184,293             -

                                                                                                                                                                       -
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS                                                        361,734
LESS TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                -
PLUS ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES                              -
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES            361,734




                                                                                                   3/21/2019                                                                                           Page 2
SUNIVA, INC.                      Case 17-10837-KG               Doc 1152          Filed 03/28/19             Page 3 of 23
                                                                        MOR 1A
(CASE 17-10837-KG




                                        Operating      Payroll    Tax   Utility       Other       A/R Escrow      Total
BALANCE PER BOOKS                          1,140,292       -        -     44,000              -            -      1,184,292

BANK BALANCE                               1,140,291       -        -     44,000              -           -       1,184,291
(+) DEPOSITS IN TRANSIT (ATTACH LIST)            -         -        -        -                -           -             -
(-) OUTSTANDING CHECKS (ATTACH LIST)             -         -        -        -                -           -             -
                                  (1)
OTHER (ATTACH EXPLANATION)                         1       -        -        -                -           -               1
ADJUSTED BANK BALANCE *                    1,140,292       -        -     44,000              -           -       1,184,292


Check                                            -         -        -        -                -           -             -

(1)
      Reconciliation Adjustment




                                                                        3/21/2019                                             Page 3
                    Case 17-10837-KG           Doc 1152       Filed 03/28/19       Page 4 of 23
SUNIVA, INC.
                                                  MOR 1 Cont.
(CASE 17-10837-KG




                                                                             Month            Cumulative Filing to Date

Norcross Shutdown Costs (Chemical/Shipment)                                             -                       20,010
Press Release                                                                           -                          910
Wells Fargo Service Charge                                                              -                        8,955
Saginaw, Michigan Lawn Care/Snow Plowing                                                -                        5,776
Saginaw Michigan, Labor Poster                                                          -                           21
Commercial Card Error (1)                                                               -                          138
Bank & Technology Services Fee (2)                                                      -                          863
Utilities                                                                            35,414                    921,630
Oracle Migration                                                                        -                       60,008
Fire Alarm Protection & Renewal                                                         -                        2,757
IT Costs                                                                                -                        2,366
Patent Renewal Fee                                                                      -                          850
Gwinnett County Water Test                                                              -                          350
Saginaw, Michigan Property Tax Payments                                                 -                       30,177
Saginaw Business License                                                                -                           20
Georgia Tech Research Corporation Payment                                               -                       25,000
Registered Agent Fees                                                                   -                       12,166
Transportation Costs                                                                    -                        2,164
Transfer for A/R Proceeds                                                               -                      590,136
Total Other Disbursements                                                            35,414                  1,684,297


Cash Receipts for Reimbursements                                                        -                        9,907
Commercial Card Error (1)                                                               -                          138
Interest                                                                                -                          314
COBRA Related Rebate                                                                    -                       94,962
Bank & Technology Services Fee (2)                                                      -                          863
Insurance Rebate                                                                        -                       54,365
Misc. Receipts                                                                          -                        3,268
Wells Fargo Reimbursement                                                               -                          175
Registered Agent Reimbursement                                                          -                          508
Total Other Receipts                                                                    -                      164,500




(1)
  On May 8th, 2017 Wells Fargo charged the bank account for a Commercial Payment of $137.88. This was done in error
and on May 16th, 2017 this amount was refunded back into the account.
(2)
   On June 30th, 2017 Rabobank charged the bank account for a Bank & Technology Services Fee of $863.01. This was done
in error and on July 6th, 2017 this amount was refunded back into the account.




                                                      3/21/2019                                                  Page 4
SUNIVA INC.
(CASE 17-10837-KG
                                                Case 17-10837-KG                                              Doc 1152
                                                                                                                     MOR 1B Filed 03/28/19                                   Page 5 of 23


                                                                                                     Check                   Amount Paid           Cumulative to Date
Payee                                 Period Covered   Amount Approved      Payor           Number       Date         Fees          Expenses Fees            Expenses
Kilpatrick Townsend & Stockton LLP    4/17-4/30/2017             114 536    Suniva   Inc.   Wire            6/26/2017      111 690       2 846      111 690          2 846
Potter Anderson & Corroon LLP         4/17-4/30/2017              33 867    Suniva   Inc.   Wire            6/26/2017       32 409       1 458       32 409          1 458
Garden City Group LLC                 4/17-4/30/2017              40 299    Suniva   Inc.   Wire            6/26/2017       32 508       7 791       32 508          7 791
Aurora Management Partners Inc.      4/17-5/31/2017              122 049    Suniva   Inc.   Wire            6/29/2017      116 080       5 969      116 080          5 969
Mayer Brown LLP                       4/17-4/30/2017              64 332    Suniva   Inc.   Wire             7/6/2017       64 006         326       64 006            326
Kilpatrick Townsend & Stockton LLP    5/1-5/31/2017              228 399    Suniva   Inc.   Wire            7/20/2017      225 608       2 791      337 298          5 637
Seward & Kissel LLP                  4/27-5/31/2017              150 732    Suniva   Inc.   Wire            7/25/2017      149 305       1 426      149 05           1 426
Morris Nichols Arsht & Tunnell LLP   4/28-5/31/2017               28 258    Suniva   Inc.   Wire            7/25/2017       27 544         714       27 544            714
Emerald Capital Advisors             5/1-5/31/2017                20 279    Suniva   Inc.   Wire            7/25/2017       20 000         279       20 000            279
Mayer Brown LLP                       5/1-5/31/2017               107 242   Suniva   Inc.   Wire             8/1/2017      106 317         925      170 323          1 251
Potter Anderson & Corroon LLP         5/1-5/31/2017                31 273   Suniva   Inc.   Wire             8/8/2017       29 944       1 329       62 353          2 787
Aurora Management Partners Inc.      6/1-6/30/2017                 63 723   Suniva   Inc.   Wire            8/14/2017       62 873         851      178 953          6 820
Potter Anderson & Corroon LLP         6/1-6/30/2017                21 112   Suniva   Inc.   Wire            8/14/2017       20 400         712       82 753          3 498
Seward & Kissel LLP                   6/1-6/30/2017               26 965    Suniva   Inc.   Wire            8/14/2017       26 885          79      176 190          1 506
Morris Nichols Arsht & Tunnell LLP    6/1-6/30/2017                8 055    Suniva   Inc.   Wire            8/14/2017        7 754         301       35 298          1 014
Kilpatrick Townsend & Stockton LLP    6/1-6/30/2017                92 612   Suniva   Inc.   Wire            8/14/2017       88 554       4 057      425 852          9 695
Mayer Brown LLP                       6/1-6/30/2017                99 775   Suniva   Inc.   Wire            8/ 6/2017       78 183      21 592      248 506         22 843
Emerald Capital Advisors              6/1-6/30/2017                20 156   Suniva   Inc.   Wire            8/ 6/2017       20 000         156       40 000            435
Kilpatrick Townsend & Stockton LLP    6/1-6/30/2017                31 590   Suniva   Inc.   Wire            8/24/2017       31 590         -        457 442          9 695
Garden City Group LLC                5/1-6/30/2017                30 701    Suniva   Inc.   Wire            8/ 0/2017       27 520       3 181       60 028         10 972
Kilpatrick Townsend & Stockton LLP   7/1-7/31/2017                61 021    Suniva   Inc.   Wire             9/7/2017       59 740       1 281      517 82          10 976
Garden City Group LLC                5/1-6/30/2017                25 028    Suniva   Inc.   Wire             9/7/2017       12 202      12 826       72 230         23 798
Aurora Management Partners Inc.      7/1-7/31/2017                30 375    Suniva   Inc.   Wire             9/8/2017       30 375         -        209 328          6 820
Kilpatrick Townsend & Stockton LLP   4/17-6/30/2017              114 361    Suniva   Inc.   Wire            9/12/2017      114 361         -        631 543         10 976
Mayer Brown LLP                      4/17-6/30/2017               62 127    Suniva   Inc.   Wire            9/12/2017       62 127         -        310 633         22 843
Potter Anderson & Corroon LLP        4/17-6/30/2017               20 688    Suniva   Inc.   Wire            9/12/2017       20 688         -        103 442          3 498
Seward & Kissel LLP                  4/27-6/30/2017               44 048    Suniva   Inc.   Wire            9/12/2017       44 048         -        220 238          1 506
Morris Nichols Arsht & Tunnell LLP   4/28-6/30/2017                8 825    Suniva   Inc.   Wire            9/12/2017        8 825         -         44 123          1 014
Emerald Capital Advisors             5/1-6/30/2017                10 000    Suniva   Inc.   Wire            9/12/2017       10 000         -         50 000            435
Seward & Kissel LLP                  7/1-7/31/2017                24 474    Suniva   Inc.   Wire            9/25/2017       23 944         531      244 82           2 037
Morris Nichols Arsht & Tunnell LLP   7/1-7/31/2017                 3 354    Suniva   Inc.   Wire            9/25/2017        32 0          124       47 353          1 139
Mayer Brown LLP                      7/1-7/31/2017                94 000    Suniva   Inc.   Wire            9/25/2017       67 976      26 024      378 609         48 867
Potter Anderson & Corroon LLP        7/1-7/31/2017                 11 148   Suniva   Inc.   Wire            9/25/2017       11 011         137      114 452          3 636
Aurora Management Partners Inc.      8/1-8/31/2017                 39 895   Suniva   Inc.   Wire            0/ 6/2017       39 895         -        249 223          6 820
Kilpatrick Townsend & Stockton LLP   8/1-8/31/2017                78 640    Suniva   Inc.   Wire            0/ 6/2017       78 324         3 6      709 867         11 292
Emerald Capital Advisors             7/1-7/31/2017                 20 043   Suniva   Inc.   Wire            0/ 6/2017       20 000          43       70 000            478
Morris Nichols Arsht & Tunnell LLP   8/1-8/31/2017                  6 932   Suniva   Inc.   Wire            11/1/2017        6 452         480       53 805          1 619
Seward & Kissel LLP                  8/1-8/31/2017                47 425    Suniva   Inc.   Wire            11/1/2017       47 322         103      291 504          2 139
Garden City Group LLC                7/1-9/30/2017                40 954    Suniva   Inc.   Wire            11/1/2017       39 1 0       1 824      111 60          25 622
Kilpatrick Townsend & Stockton LLP   9/1-9/30/2017                37 552    Suniva   Inc.   Wire           11/ 0/2017       37 500          52      747 66          11 345
Potter Anderson & Corroon LLP        8/1-8/31/2017                16 001    Suniva   Inc.   Wire           11/ 0/2017       15 729         273      130 82           3 908
Mayer Brown LLP                      8/1-9/30/2017               570 478    Suniva   Inc.   Wire           11/ 0/2017      556 393      14 085      935 002         62 952
Aurora Management Partners Inc.      9/1-9/30/2017                 31 675   Suniva   Inc.   Wire            12/5/2017       31 675         -        280 898          6 820
Kilpatrick Townsend & Stockton LLP   10/1- 0/3 /2017               98 630   Suniva   Inc.   Wire           12/15/2017       97 740         889      845 07          12 234
Garden City Group LLC                10/1- 0/3 /2017              18 719    Suniva   Inc.   Wire           12/15/2017       13 625       5 095      116 455       142 077
Seward & Kissel LLP                  9/1-10/31/2017              153 204    Suniva   Inc.   Wire           12/15/2017      152 424         780      443 927          2 920
Morris Nichols Arsht & Tunnell LLP   9/1-10/31/2017                8 982    Suniva   Inc.   Wire           12/15/2017        8 812         170       62 617          1 789
Emerald Capital Advisors             8/1-9/30/2017                41 939    Suniva   Inc.   Wire           12/15/2017       41 740          199     111 740            677
Kilpatrick Townsend & Stockton LLP   7/1-9/30/2017                43 891    Suniva   Inc.   Wire           12/ 8/2017       43 891         -        888 997         12 234
Seward & Kissel LLP                  7/1-9/30/2017                33 850    Suniva   Inc.   Wire           12/ 8/2017       33 850         -        477 777          2 920
Emerald Capital Advisors             7/1-9/30/2017                15 435    Suniva   Inc.   Wire           12/ 8/2017       15 435         -        127 175            677
Morris Nichols Arsht & Tunnell LLP   7/1-9/30/2017                 4 068    Suniva   Inc.   Wire           12/ 8/2017        4 068         -         66 685          1 789
Aurora Management Partners Inc.      10/1- 0/3 /2017               55 701   Suniva   Inc.   Wire           12/21/2017       54 4 8       1 263      335 335          8 083
Potter Anderson & Corroon LLP        7/1-10/31/2017                22 269   Suniva   Inc.   Wire             1/3/2018       21 705         564      151 887          4 472
Seward & Kissel LLP                  1 /1-11/30/2017               55 297   Suniva   Inc.   Wire            1/19/2018       54 986         311      532 763          3 231
Aurora Management Partners Inc.      1 /1-11/30/2017              31 995    Suniva   Inc.   Wire            1/24/2018       31 995         -        367 330          8 083
Kilpatrick Townsend & Stockton LLP   1 /1-11/30/2017              51 863    Suniva   Inc.   Wire            1/29/2018       51 848          15      940 845         12 249
Garden City Group LLC                1 /1-11/30/2017               7 204    Suniva   Inc.   Wire            1/ 0/2018        6 969         235      123 424       142 312
Aurora Management Partners Inc.      12/1-12/3 /2017              40 325    Suniva   Inc.   Wire             2/9/2018       40 325         -        375 660          8 083
Mayer Brown LLP                      7/1-1 /30/2017              743 458    Suniva   Inc.   Wire            2/ 6/2018      545 168     198 290    1 480 170       261 242
Potter Anderson & Corroon LLP        1 /1-11/30/2017               5 306    Suniva   Inc.   Wire            2/23/2018        5 221          85      157 07           4 558
Kilpatrick Townsend & Stockton LLP   12/1-12/3 /2017             118 929    Suniva   Inc.   Wire            2/23/2018      117 812       1 117    1 058 657         13 366
Seward & Kissel LLP                  12/1-12/3 /2017              46 691    Suniva   Inc.   Wire            2/27/2018       46 028         663      578 792          3 893
Aurora Management Partners Inc.      1/1-1/31/2018                 52 693   Suniva   Inc.   Wire            3/13/2018       48 940       3 753      424 600         11 837
Emerald Capital Advisors             10/1-12/3 /2017               62 000   Suniva   Inc.   Wire            3/13/2018       60 000       2 000      187 175          2 677
Potter Anderson & Corroon LLP        12/1-12/3 /2017                9 493   Suniva   Inc.   Wire            3/13/2018        9 193         300      166 00           4 858
Emerald Capital Advisors             10/1-12/3 /2017               15 000   Suniva   Inc.   Wire            3/15/2018       15 000         -        202 175          2 677
Potter Anderson & Corroon LLP        10/1-12/3 /2017                5 565   Suniva   Inc.   Wire            3/15/2018        5 565         -        171 865          4 858
Seward & Kissel LLP                  10/1-12/3 /2017               47 363   Suniva   Inc.   Wire            3/15/2018       47 363         -        626 154          3 893
Morris Nichols Arsht & Tunnell LLP   10/1-12/3 /2017               10 336   Suniva   Inc.   Wire            3/15/2018        97 0          606       76 415          2 396
Kilpatrick Townsend & Stockton LLP   10/1-12/3 /2017               66 850   Suniva   Inc.   Wire            3/15/2018        66 850        -      1 125 508         13 366
Mayer Brown LLP                      10/1-12/3 /2017              232 419   Suniva   Inc.   Wire            3/15/2018       226 897      5 521    1 707 067       266 764
Seward & Kissel LLP                  1/1-1/31/2018                 65 976   Suniva   Inc.   Wire            3/23/2018       65 619         357      691 773          4 251
Kilpatrick Townsend & Stockton LLP   1/1-1/31/2018                195 953   Suniva   Inc.   Wire            3/23/2018       192686        3268    1 318 193         16 634
Garden City Group LLC                12/1- /31/20 8                31 660   Suniva   Inc.   Wire            3/23/2018       19 071      12 589      394 731         20 672
Garden City Group LLC                2/1-2/28/2018                 15 476   Suniva   Inc.   Wire            3/ 0/2018       13 868       1 608      408 599         22 280
Aurora Management Partners Inc.      2/1-2/28/2018                 42 370   Suniva   Inc.   Wire            4/13/2018        42 370        -        466 970         11 837
Mayer Brown LLP                      1/1-1/31/2018                155 150   Suniva   Inc.   Wire            4/ 8/2018      149 278       5 871    1 856 345       272 635
Kilpatrick Townsend & Stockton LLP   2/1-2/28/2018                 66 211   Suniva   Inc.   Wire            4/ 8/2018       66 184          27    1 384 377         16 661
Morris Nichols Arsht & Tunnell LLP   1/1-2/28/2018                 13 275   Suniva   Inc.   Wire            4/ 8/2018       12 607         668       89 022          3 064
Potter Anderson & Corroon LLP        1/1-1/31/2018                 28 056   Suniva   Inc.   Wire            4/ 8/2018       27 596         460      199 461          5 317
Seward & Kissel LLP                  2/1-2/28/2018                 32 185   Suniva   Inc.   Wire            4/ 8/2018       32 080         106      723 853          4 357
Emerald Capital Advisors             1/1-2/28/2018                 41 582   Suniva   Inc.   Wire            4/ 8/2018       40 000       1 582      242 175          4 258
Aurora Management Partners Inc.      3/1-3/31/2018                28 165    Suniva   Inc.   Wire             5/4/2018       28 165         -        495 135         11 837
Seward & Kissel LLP                  3/1-3/31/2018                44 547    Suniva   Inc.   Wire            5/ 8/2018       44 057         490      767 909          4 847
Kilpatrick Townsend & Stockton LLP   3/1-3/31/2018                77 821    Suniva   Inc.   Wire            5/ 8/2018       76 197       1 624    1 460 574         18 285
Potter Anderson & Corroon LLP        2/1-2/28/2018                18 480    Suniva   Inc.   Wire            5/ 8/2018       18 246         234      217 707          5 551
Mayer Brown LLP                      2/1-2/28/2018                28 702    Suniva   Inc.   Wire            5/ 8/2018       28 158         544    1 884 503       273 179
Garden City Group LLC                3/1-3/31/2018                13 056    Suniva   Inc.   Wire             6/5/2018       11 994       1 062      420 593         23 343
Mayer Brown LLP                      3/1-3/31/2018                 2 752    Suniva   Inc.   Wire             6/7/2018        2 290         463    1 886 793       273 641
Potter Anderson & Corroon LLP        3/1-3/31/2018                11 804    Suniva   Inc.   Wire             6/7/2018       11 425         379      229 132          5 930
Emerald Capital Advisors             3/1-3/31/2018                20 062    Suniva   Inc.   Wire             6/7/2018       20 000          62      262 175          4 320
Kilpatrick Townsend & Stockton LLP   4/1-4/30/2018                81 473    Suniva   Inc.   Wire            6/15/2018       81 1 6         357    1 541 690         18 643
Seward & Kissel LLP                  1/1-3/31/2018                35 403    Suniva   Inc.   Wire            6/15/2018       35 403         -        803 313          4 847
Kilpatrick Townsend & Stockton LLP   1/1-3/31/2018                83 766    Suniva   Inc.   Wire            6/15/2018       83 766         -      1 625 456         18 643
Emerald Capital Advisors             1/1-3/31/2018                15 000    Suniva   Inc.   Wire            6/15/2018       15 000         -        277 175          4 320
Potter Anderson & Corroon LLP        1/1-3/31/2018                14 317    Suniva   Inc.   Wire            6/15/2018       14 317         -        243 449          5 930
Morris Nichols Arsht & Tunnell LLP   1/1-3/31/2018                 3 914    Suniva   Inc.   Wire            6/15/2018        3 914         -         92 936          3 064
Mayer Brown LLP                      1/1-3/31/2018                 44 932   Suniva   Inc.   Wire            6/15/2018       44 932         -      1 931 725       273 641
Morris Nichols Arsht & Tunnell LLP   3/1-/3/31/2018                 3 281   Suniva   Inc.   Wire            6/ 8/2018        3 050         231       95 986          3 295
Aurora Management Partners Inc.      4/1-4/30/2018                 27 580   Suniva   Inc.   Wire             7/5/2018       27 580         -        522 715         11 837
Aurora Management Partners Inc.      5/1-5/31/2018                 23 572   Suniva   Inc.   Wire            7/19/2018       22 515       1 057      545 230         12 894
Emerald Capital Advisors             4/1-5/31/2018                 40 096   Suniva   Inc.   Wire            7/27/2018       40 000          96      317 175          4 416
Kilpatrick Townsend & Stockton LLP   5/1-5/31/2018                104 224   Suniva   Inc.   Wire            7/31/2018      104 134          90    1 729 590         18 733
Potter Anderson & Corroon LLP        4/1-4/30/2018                  9 219   Suniva   Inc.   Wire            7/31/2018        9 012         207      252 461          6 136
Seward & Kissel LLP                  4/1-5/31/2018                 82 783   Suniva   Inc.   Wire            7/31/2018        81 944         839     885 257          5 686
Garden City Group LLC                4/1-4/30/2018                  7 239   Suniva   Inc.   Wire             8/6/2018        5 847       1 391      426 440         24 734
Aurora Management Partners Inc.      6/1-6/30/2018                 30 805   Suniva   Inc.   Wire            8/23/2018        30 805        -        576 035         12 894
Kilpatrick Townsend & Stockton LLP   6/1-6/30/2018                 60 085   Suniva   Inc.   Wire            8/ 0/2018        55 987      4 098    1 785 577         22 831
Potter Anderson & Corroon LLP        5/1-6/30/2018                 25 294   Suniva   Inc.   Wire            8/ 0/2018        23 784      15 0       276 246          7 646
Emerald Capital Advisors             6/1-6/30/2018                 20 037   Suniva   Inc.   Wire            8/ 0/2018        20 000         37      337 175          4 453
Seward & Kissel LLP                  6/1-6/30/2018                 12 171   Suniva   Inc.   Wire            8/ 0/2018        11 656        5 6      896 912          6 202
Morris Nichols Arsht & Tunnell LLP   4/1-6/30/2018                  7 918   Suniva   Inc.   Wire            8/ 0/2018         71 0         787      103 117          4 082
Kilpatrick Townsend & Stockton LLP   4/1-6/30/2018                 60 309   Suniva   Inc.   Wire            9/25/2018        60 309        -      1 845 887         22 831
Potter Anderson & Corroon LLP        4/1-6/30/2018                  8 199   Suniva   Inc.   Wire            9/25/2018        8 199         -        284 445          7 646
Emerald Capital Advisors             4/1-6/30/2018                 15 000   Suniva   Inc.   Wire            9/25/2018       15 000         -        352 175          4 453
Seward & Kissel LLP                  6/1-6/30/2018                 23 400   Suniva   Inc.   Wire            9/25/2018        23 400        -        920 312          6 202
Morris Nichols Arsht & Tunnell LLP   4/1-6/30/2018                  1 783   Suniva   Inc.   Wire            9/25/2018        1 783         -        104 899          4 082
Mayer Brown LLP                      4/1-6/30/2018                52 012    Suniva   Inc.   Wire            9/25/2018       51 831         181    1 983 555       273 822
Aurora Management Partners Inc.      7/1-8/31/2018                63 771    Suniva   Inc.   Wire           11/26/2018       62 700       1 071      638 735         13 965
Seward & Kissel LLP                  7/1-9/30/2018               130 068    Suniva   Inc.   Wire           11/29/2018      129 2 0         8 8    1 026 142          7 040
Garden City Group LLC                5/1-10/31/20 8               50 944    Suniva   Inc.   Wire           12/11/2018       42 574       8 371      469 014         33 105
Aurora Management Partners Inc.      9/1-9/30/2018                40 892    Suniva   Inc.   Wire           12/11/2018       38 943       1 950      677 678         15 915
Kilpatrick Townsend & Stockton LLP   7/1-9/30/2018               558 923    Suniva   Inc.   Wire           12/14/2018      530 141      28 782    2 376 028         51 613
Kilpatrick Townsend & Stockton LLP   7/1-9/30/2018               132 535    Suniva   Inc.   Wire           12/19/2018      132 535         -      2 508 563         51 613
Potter Anderson & Corroon LLP        7/1-9/30/2018                50 674    Suniva   Inc.   Wire           12/19/2018       48 794       1 880      333 239          9 526
Emerald Capital Advisors             7/1-9/30/2018                22 889    Suniva   Inc.   Wire           12/19/2018       22 755         134      374 930          4 587
Seward & Kissel LLP                  7/1-9/30/2018                32 308    Suniva   Inc.   Wire           12/19/2018       32 308         -      1 058 450          7 040
Morris Nichols Arsht & Tunnell LLP   7/1-9/30/2018                17 664    Suniva   Inc.   Wire           12/19/2018       16 698         966      121 597          5 048
Mayer Brown LLP                      7/1-9/30/2018                14 951    Suniva   Inc.   Wire           12/19/2018       14 846         105    1 998 401       273 927
Seward & Kissel LLP                  10/1- 0/3 /2018              85 612    Suniva   Inc.   Wire           12/28/2018       82 773       2 840    1 141 222          9 879
Kilpatrick Townsend & Stockton LLP   10/1- 0/3 /2018             284 195    Suniva   Inc.   Wire           12/28/2018      269 199      14 997    2 777 762         66 610
Aurora Management Partners Inc.      10-1-11/30/2018              83 791    Suniva   Inc.   Wire            1/25/2019       80 555       32 6       758 233         19 151
Potter Anderson & Corroon LLP        10/1- 0/3 /2018              50 451    Suniva   Inc.   Wire             2/1/2019       48 576       1 875      381 815         11 401
Kilpatrick Townsend & Stockton LLP   1 /1-11/30/2018             149 476    Suniva   Inc.   Wire             2/1/2019      141 746       77 0     2 919 508         74 340
Seward & Kissel LLP                  1 /1-11/30/2018              51 710    Suniva   Inc.   Wire             2/1/2019       51 581         129    1 192 803         10 009




                                                                                                                                        3/21/2019                                           Page 5
                  Case 17-10837-KG        Doc 1152      Filed 03/28/19     Page 6 of 23




                                                                                             Period Covered:
                                                                       February 01, 2019 - February 28, 2019
                                                                                                Page 1 of 10


David Baker                                          Case Number                                 17-10837 (KG)
112 South Tryon Street                               Case Name                                    SUNIVA. INC.
Suite 1770                                           Trustee Number                                0000530520
Charlotte NC 28284                                   Trustee Name                                  David Baker

                                                                                               Questions
                                                                                           (800) 634-7734
                                                                                banking@bmsadvantage.com
                                                                                  www.bmsadvantage.com




CONSOLIDATED BALANCE SUMMARY

                                                                    Ending Balance        Ending Balance
  Account                                            Number
                                                                       Prior Period           This Period
Checking Account
 TRUSTEE CHECKING                                       3870             $187,457.89             $187,457.89
 TRUSTEE CHECKING                                       3871                   $0.00                   $0.00
 TRUSTEE CHECKING                                       3872              $44,000.00              $44,000.00
 TRUSTEE CHECKING                                       3873              $76,448.76              $76,448.76
 TRUSTEE CHECKING                                       3874                   $0.00                   $0.00
 TRUSTEE CHECKING                                       3875             $164,633.07             $136,637.38
 TRUSTEE CHECKING                                       8466             $826,609.44             $739,747.43

  Total                                                               $1,299,149.16             $1,184,291.46




Notable Information For You...
Need more UPS supplies to send your deposits into Rabobank?

You can order supplies yourself by logging into http://campusship.ups.com .

Complete instructions, including login credentials, may be found on the Stretto Client Portal
(https://myresources.stretto.com )
> Request Supplies > UPS Information > Ordering Guide.
Case 17-10837-KG   Doc 1152    Filed 03/28/19   Page 7 of 23




            IN CASE OF ERRORS OR QUESTIONS

              REGARDING YOUR STATEMENTS

               Telephone us at (800) 465-2415
                   Case 17-10837-KG   Doc 1152        Filed 03/28/19        Page 8 of 23




                                                                                              Period Covered:
                                                                        February 01, 2019 - February 28, 2019
                                                                                                 Page 2 of 10


David Baker                                         Case Number                               17-10837 (KG)
112 South Tryon Street                              Case Name                                  SUNIVA. INC.
Suite 1770                                          Trustee Number                              0000530520
Charlotte NC 28284                                  Trustee Name                                David Baker

                                                                                                Questions
                                                                                            (800) 634-7734
                                                                                 banking@bmsadvantage.com
                                                                                   www.bmsadvantage.com




TRUSTEE CHECKING                                                                Account Number:         3870

Enclosures                                      0     Beginning Balance                           $187,457.89
Avg Collected Balance                 $187,457.00        + Total Additions                              $0.00
                                                         - Total Subtractions                           $0.00
                                                      Ending Balance                              $187,457.89


                                **No activity this statement period**
                   Case 17-10837-KG   Doc 1152        Filed 03/28/19        Page 9 of 23




                                                                                              Period Covered:
                                                                        February 01, 2019 - February 28, 2019
                                                                                                 Page 3 of 10


David Baker                                         Case Number                               17-10837 (KG)
112 South Tryon Street                              Case Name                                  SUNIVA. INC.
Suite 1770                                          Trustee Number                              0000530520
Charlotte NC 28284                                  Trustee Name                                David Baker

                                                                                                Questions
                                                                                            (800) 634-7734
                                                                                 banking@bmsadvantage.com
                                                                                   www.bmsadvantage.com




TRUSTEE CHECKING                                                                Account Number:         3871

Enclosures                                      0     Beginning Balance                                 $0.00
Avg Collected Balance                       $0.00        + Total Additions                              $0.00
                                                         - Total Subtractions                           $0.00
                                                      Ending Balance                                    $0.00


                                **No activity this statement period**
                  Case 17-10837-KG   Doc 1152        Filed 03/28/19        Page 10 of 23




                                                                                              Period Covered:
                                                                        February 01, 2019 - February 28, 2019
                                                                                                 Page 4 of 10


David Baker                                         Case Number                               17-10837 (KG)
112 South Tryon Street                              Case Name                                  SUNIVA. INC.
Suite 1770                                          Trustee Number                              0000530520
Charlotte NC 28284                                  Trustee Name                                David Baker

                                                                                                Questions
                                                                                            (800) 634-7734
                                                                                 banking@bmsadvantage.com
                                                                                   www.bmsadvantage.com




TRUSTEE CHECKING                                                                Account Number:         3872

Enclosures                                      0     Beginning Balance                            $44,000.00
Avg Collected Balance                  $44,000.00        + Total Additions                              $0.00
                                                         - Total Subtractions                           $0.00
                                                      Ending Balance                               $44,000.00


                                **No activity this statement period**
                  Case 17-10837-KG          Doc 1152       Filed 03/28/19        Page 11 of 23




                                                                                                    Period Covered:
                                                                              February 01, 2019 - February 28, 2019
                                                                                                       Page 5 of 10


David Baker                                               Case Number                               17-10837 (KG)
112 South Tryon Street                                    Case Name                                  SUNIVA. INC.
Suite 1770                                                Trustee Number                              0000530520
Charlotte NC 28284                                        Trustee Name                                David Baker

                                                                                                      Questions
                                                                                                  (800) 634-7734
                                                                                       banking@bmsadvantage.com
                                                                                         www.bmsadvantage.com




TRUSTEE CHECKING                                                                      Account Number:         3873

Enclosures                                            0     Beginning Balance                            $76,448.76
Avg Collected Balance                        $90,899.00        + Total Additions                         $80,925.00
                                                               - Total Subtractions                      $80,925.00
                                                            Ending Balance                               $76,448.76


Debits

Date     Description                                                                                 Subtractions
02-19    TRANSFER DEBIT TRANSFER TO DEPOSIT SYSTEM ACCOUNT ******8466                                     80,925.00

Credits

Date     Description                                                                                     Additions
02-14    INTERNET/PHONE TRSFR TRANSFER FROM DEPOSIT SYSTEM ACCOUNT ******3875                             80,925.00

Daily Balances

Date                      Amount Date                                Amount Date                          Amount
01-31                     76,448.76 02-14                          157,373.76 02-19                       76,448.76
                  Case 17-10837-KG   Doc 1152        Filed 03/28/19        Page 12 of 23




                                                                                              Period Covered:
                                                                        February 01, 2019 - February 28, 2019
                                                                                                 Page 6 of 10


David Baker                                         Case Number                               17-10837 (KG)
112 South Tryon Street                              Case Name                                  SUNIVA. INC.
Suite 1770                                          Trustee Number                              0000530520
Charlotte NC 28284                                  Trustee Name                                David Baker

                                                                                                Questions
                                                                                            (800) 634-7734
                                                                                 banking@bmsadvantage.com
                                                                                   www.bmsadvantage.com




TRUSTEE CHECKING                                                                Account Number:         3874

Enclosures                                      0     Beginning Balance                                 $0.00
Avg Collected Balance                       $0.00        + Total Additions                              $0.00
                                                         - Total Subtractions                           $0.00
                                                      Ending Balance                                    $0.00


                                **No activity this statement period**
                  Case 17-10837-KG           Doc 1152        Filed 03/28/19        Page 13 of 23




                                                                                                      Period Covered:
                                                                                February 01, 2019 - February 28, 2019
                                                                                                         Page 7 of 10


David Baker                                                 Case Number                                 17-10837 (KG)
112 South Tryon Street                                      Case Name                                    SUNIVA. INC.
Suite 1770                                                  Trustee Number                                0000530520
Charlotte NC 28284                                          Trustee Name                                  David Baker

                                                                                                        Questions
                                                                                                    (800) 634-7734
                                                                                         banking@bmsadvantage.com
                                                                                           www.bmsadvantage.com




TRUSTEE CHECKING                                                                        Account Number:          3875

Enclosures                                              2     Beginning Balance                            $164,633.07
Avg Collected Balance                         $153,570.00        + Total Additions                         $246,876.00
                                                                 - Total Subtractions                      $274,871.69
                                                              Ending Balance                               $136,637.38


                                                                                 * Indicates a Skip in Check Number(s)
Checks                                                                                "E" Indicates an Electronic Check

 Check #       Date       Amount       Check #       Date         Amount
         115   02-01      27,247.40           116    02-04          298.22

Debits

Date     Description                                                                                     Subtractions
02-01    WIRE TRANSFER-OUT BLUE CROSS & BLUE 20190201L2B77Y1C00 0172                                             426.83
02-01    WIRE TRANSFER-OUT INTEGRO USA INCSUN 20190201L2B77Y1C00 0184                                         13,790.67
02-07    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 190207                                                     1,333.97
02-07    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 190207                                                     4,988.86
02-07    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 190207                                                     9,875.24
02-13    PREAUTHORIZED WD Voya Nat Trst182 SPNSR P/R 190213 559964 0001                                          565.40
02-14    TRANSFER DEBIT TRANSFER TO DEPOSIT SYSTEM ACCOUNT ******3873                                         80,925.00
02-15    PREAUTHORIZED WD ATT Payment 190215                                                                     526.38
02-19    PREAUTHORIZED WD SCANA ENERGY DRAFT 190219                                                              704.43
02-19    PREAUTHORIZED WD SCANA ENERGY DRAFT 190219                                                            3,554.11
02-19    PREAUTHORIZED WD GPC GPC EBILL 190215                                                                28,401.70
02-19    PREAUTHORIZED WD GWINNETT CTY GOV DWR ONLINE 190219                                                     215.00
02-19    PREAUTHORIZED WD GW Service-Fee SUNIVA IN Norcross GA utilit y_bill -- ID 38636 03 -                      2.50
         Account # 29-
02-19    PREAUTHORIZED WD GW Norcross-Util SUNIVA IN Norcross GA utilit y_bill -- ID 38636 03 -                 921.14
         Account # 29-
02-19    PREAUTHORIZED WD GWINNETT CTY GOV DWR ONLINE 190219                                                   1,088.25
02-21    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 190221                                                     1,333.97
02-21    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 190221                                                     4,619.91
02-21    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 190221                                                    10,202.71
02-26    TRANSFER DEBIT TRANSFER TO DEPOSIT SYSTEM ACCOUNT ******8466                                         83,850.00
                 Case 17-10837-KG            Doc 1152   Filed 03/28/19       Page 14 of 23




                                                                                Account Number              3875
                                                                                                 Period Covered:
                                                                           February 01, 2019 - February 28, 2019
                                                                                                    Page 8 of 10




Credits

Date    Description                                                                                   Additions
02-12   WIRE TRANSFER-IN LION POINT MASTER 20190212A1Q002CC00 1792                                    144,691.00
02-22   WIRE TRANSFER-IN LION POINT MASTER 20190222A1Q002CC00 2519                                    102,185.00

Daily Balances

Date                     Amount Date                           Amount Date                             Amount
01-31                   164,633.07   02-12                    251,362.88    02-19                     134,458.97
02-01                   123,168.17   02-13                    250,797.48    02-21                     118,302.38
02-04                   122,869.95   02-14                    169,872.48    02-22                     220,487.38
02-07                   106,671.88   02-15                    169,346.10    02-26                     136,637.38
Case 17-10837-KG   Doc 1152   Filed 03/28/19   Page 15 of 23
                  Case 17-10837-KG          Doc 1152       Filed 03/28/19        Page 16 of 23




                                                                                                    Period Covered:
                                                                              February 01, 2019 - February 28, 2019
                                                                                                      Page 10 of 10


David Baker                                               Case Number                               17-10837 (KG)
112 South Tryon Street                                    Case Name                                  SUNIVA. INC.
Suite 1770                                                Trustee Number                              0000530520
Charlotte NC 28284                                        Trustee Name                                David Baker

                                                                                                      Questions
                                                                                                  (800) 634-7734
                                                                                       banking@bmsadvantage.com
                                                                                         www.bmsadvantage.com




TRUSTEE CHECKING                                                                      Account Number:         8466

Enclosures                                            0     Beginning Balance                           $826,609.44
Avg Collected Balance                       $612,858.00        + Total Additions                        $164,775.00
                                                               - Total Subtractions                     $251,637.01
                                                            Ending Balance                              $739,747.43


Debits

Date     Description                                                                                 Subtractions
02-01    WIRE TRANSFER-OUT POTTER ANDERSON CO 20190201L2B77Y1C00 0168                                     50,450.76
02-01    WIRE TRANSFER-OUT SEWARD & KISSEL LL 20190201L2B77Y1C00 0166                                     51,710.07
02-01    WIRE TRANSFER-OUT KILPATRICK TOWNSEN 20190201L2B77Y1C00 0163                                    149,476.18

Credits

Date     Description                                                                                     Additions
02-19    INTERNET/PHONE TRSFR TRANSFER FROM DEPOSIT SYSTEM ACCOUNT ******3873                             80,925.00
02-26    INTERNET/PHONE TRSFR TRANSFER FROM DEPOSIT SYSTEM ACCOUNT ******3875                             83,850.00

Daily Balances

Date                      Amount Date                                Amount Date                          Amount
01-31                    826,609.44 02-19                          655,897.43 02-26                      739,747.43
02-01                    574,972.43
SUNIVA, INC.
                           Case 17-10837-KG            Doc 1152         Filed 03/28/19   Page 17 of 23
                                                                 MOR 2
(CASE 17-10837-KG


REVENUES                                                                                 Month          Cumulative Filing to Date
Gross Revenues                                                                                   -                       149,285
Less: Returns and Allowances                                                                     -                            -
Net Revenue                                                                                      -                       149,285
Cost of Goods Sold                                                                               -                       183,621
Gross Profit                                                                                     -                        (34,336)

OPERATING EXPENSES
Advertising                                                                                      -                           -
Auto and Truck Expense                                                                           -                           -
Bad Debts                                                                                        -                           -
Contributions                                                                                    -                           -
Employee Benefits Programs                                                                     1,131                      58,584
Insider Compensation*                                                                         24,810                     516,960
Insurance                                                                                     14,516                     600,912
Management Fees/Bonuses                                                                          -                           -
Office Expense                                                                                   -                       229,513
Pension & Profit-Sharing Plans                                                                   -                           -
Repairs and Maintenance                                                                          -                           -
Rent and Lease Expense (2)                                                                     6,897                   2,218,761
Salaries/Commissions/Fees                                                                      6,979                   1,037,085
Supplies                                                                                         -                           -
Taxes - Payroll                                                                                  -                           -
Taxes - Real Estate                                                                              -                        37,677
Taxes - Other                                                                                    -                           -
Travel and Entertainment                                                                         -                           -
Utilities (2)                                                                                 35,842                   1,134,795
                            (2)
Other (attach schedule)                                                                       24,521                  10,230,747
Loss on Auction                                                                                  -                    26,969,601
Loss on Abandonment of Inventory                                                                 -                     8,511,784
Total Operating Expenses Before Depreciation                                                 114,696                  51,546,420
Depreciation/Depletion/Amortization                                                              -                     3,479,254
Net Profit (Loss) Before Other Income & Expenses                                            (114,696)                (55,060,009)
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                                   -                       678,037
Interest Expense                                                                                 -                           -
Other Expense (attach schedule)                                                                  -                           -
Net Profit (Loss) Before Reorganization Items                                               (114,696)                (54,381,972)

REORGANIZATION ITEMS
                     (1)
Professional Fees                                                                            180,000                   9,354,081
U. S. Trustee Quarterly Fees                                                                  27,247                     123,602
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                     -                           313
Gain (Loss) from Sale of Equipment                                                               -                           -
Other Reorganization Expenses                                                                    -                           -
Total Reorganization Expenses                                                                207,247                   9,477,370
Income Taxes                                                                                     -                            -
Net Profit (Loss)                                                                           (321,943)                (63,859,342)

(1)
  Amounts budgeted under the DIP financing budget, please see schedule MOR 2B. Accrued amounts are reflected in the monthly fee
applications and the invoices of the respective professionals.

(2)
      Please note that some items in these accounts have been accrued but not paid




                                                                3/21/2019                                                   Page 6
                     Case 17-10837-KG         Doc 1152        Filed 03/28/19       Page 18 of 23
SUNIVA, INC.
                                                 MOR 2 Cont.
(CASE 17-10837-KG




                                                                        Month        Cumulative Filing to Date

                                                  (2)
Norcross Shutdown Costs (Chemical/Shipment)                                    -                       20,010
              (2)
Equipment                                                                 24,521                      786,084
Press Release                                                                -                            910
Wells Fargo Service Charge                                                   -                          8,955
Saginaw, Michigan Lawn Care/Snow Plowing                                     -                          5,776
Saginaw, Michigan Labor Poster                                               -                             21
Commercial Card Error (1)                                                      -                          138
                                   (3)
Bank & Technology Services Fee                                               -                            863
Oracle Migration                                                             -                         35,000
Fire Alarm Protection & Renewal                                              -                          2,757
IT Costs                                                                     -                          2,119
Patent Renewal Fee                                                           -                            850
Gwinnett County Water Test                                                   -                            350
Saginaw Business License                                                     -                             20
Write off of Unrealizable Asset Accounts                                     -                      9,353,428
Registered Agent Fees                                                        -                         11,303
Transportation Costs                                                         -                          2,164
Total Other                                                               24,521                   10,230,747


Other income                                                                   -                        9,907
                       (1)
Commercial Card Error                                                          -                          138
COBRA Related Rebate                                                           -                       94,962
                               (3)
Bank & Technology Services Fee                                                 -                          863
Misc. Receipts                                                                 -                        3,775
Insurance Rebate                                                               -                       54,365
Change in accrued expenses (non-cash)                                          -                      377,065
Change in deposit estimate (non-cash)                                          -                      136,960
Total Other Income                                                             -                      678,037




(1)
  On May 8th, 2017 Wells Fargo charged the bank account for a Commercial Payment of $137.88. This was
done in error and on May 16th, 2017 this amount was refunded back into the account.

(2)
      Please note that some items in these accounts have been accrued but not paid
(3)
  On June 30th, 2017 Rabobank charged the bank account for a Bank & Technology Services Fee of
$863.01. This was done in error and on July 6th, 2017 this amount was refunded back into the account.




                                                        3/21/2019                                           Page 7
                Case 17-10837-KG   Doc 1152   Filed 03/28/19    Page 19 of 23
SUNIVA, INC.
                                       MOR 2B
(CASE 17-10837-KG




                                                        Month     Cumulative Filing to Date

Mayer Brown                                              20,000                  2,414,003
Kilpatrick                                               65,000                  3,332,000
Potter                                                   10,000                    504,200
Claims                                                    6,000                    362,605
Aurora                                                   30,000                  1,069,430
UCC                                                      49,000                  1,839,843
401k Auditor                                                -                       12,000
Total Other Expenses                                    180,000                  9,534,081




                                       3/21/2019                                         Page 8
SUNIVA, INC.
                           Case 17-10837-KG                      Doc 1152             Filed 03/28/19           Page 20 of 23
                                                                              MOR 3
(CASE 17-10837-KG




                                                                                  BOOK VALUE AT END
                                                                                  CURRENT REPORTING       BOOK VALUE ON
ASSETS                                                                                MONTH OF            PETITION DATE (1)



Unrestricted Cash and Equivalents                                                               10,684               10,684
Restricted Cash and Cash Equivalents (see continuation sheet)                                1,173,608                  -
Accounts Receivable (Net)                                                                          -              5,445,435
Notes Receivable                                                                                   -                    -
Inventories                                                                                        -              8,695,405
Prepaid Expenses                                                                                   -              3,706,764
Other Current Assets (attach schedule)                                                             -              1,404,496
TOTAL CURRENT ASSETS                                                                         1,184,292           19,262,784

NET PROPERTY & EQUIPMENT                                                                           -             39,813,411

OTHER ASSETS
Loans to Insiders*                                                                                 -                    -
Other Assets (attach schedule)                                                                     -             22,943,287
TOTAL OTHER ASSETS                                                                                 -             22,943,287

TOTAL ASSETS                                                                                 1,184,292           82,019,482


LIABILITIES AND OWNER EQUITY
Accounts Payable                                                                               811,219
Taxes Payable (refer to FORM MOR-4)                                                                -
Wages Payable                                                                                      -
Notes Payable                                                                                      -
Rent / Leases - Building/Equipment                                                                 -
Secured Debt / Adequate Protection Payments                                                        -
Professional Fees                                                                              871,655
Amounts Due to Insiders*                                                                           -
Other Postpetition Liabilities (attach schedule)                                                44,000
Postpetition draws                                                                          14,973,337
TOTAL POSTPETITION LIABILITIES                                                              16,700,211

LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                                34,412,598           67,583,578
Priority Debt                                                                                  978,080              978,080
Unsecured Debt                                                                              39,751,190           40,256,278
TOTAL PRE-PETITION LIABILITIES                                                              75,141,868          108,817,937

TOTAL LIABILITIES                                                                           91,842,079          108,817,937


OWNER EQUITY
Capital Stock                                                                               20,217,705           20,217,705
Additional Paid-In Capital                                                                  (7,686,486)          (7,686,486)
Partners' Capital Account                                                                          -                    -
Owner's Equity Account                                                                             -                    -
Retained Earnings - Pre-Petition                                                           (39,329,673)         (39,329,673)
Retained Earnings - Postpetition                                                           (63,859,342)                 -
Adjustments to Owner Equity                                                                        -                    -
Postpetition Contributions (Distributions) (Draws)                                                 -                    -
NET OWNER EQUITY                                                                           (90,657,796)         (26,798,454)
TOTAL LIABILITIES AND OWNERS' EQUITY                                                         1,184,292           82,019,482


Check                                                                                              -                    -

 (1) Please note that select line items were as of 3/31/2017 and not the petition date.




                                                                              3/21/2019                                        Page 9
SUNIVA, INC.
                         Case 17-10837-KG   Doc 1152 Filed 03/28/19            Page 21 of 23
                                                MOR 3 Cont.
(CASE 17-10837-KG




                                                 BOOK VALUE AT END
                                                 CURRENT REPORTING       BOOK VALUE ON
                                                     MONTH OF             PETITION DATE

Intercompany accounts out of balance                              -                (30,135)
Deferred Financing                                                -              1,434,631
Total Other Current Assets                                        -              1,404,496


Capital Spares                                                    -                     -
Refundable Deposits                                               -              (1,384,344)
Deposits for Non Cur Assets                                       -                     -
Advances to Suppliers Non-Current                                 -                     -
Deferred Financing Costs - LT                                     -               4,242,168
Total Other Non-current Assets                                    -               2,857,824




Georgia Power Deposit                                         (38,500)                    -
SCANA Deposit                                                  (5,500)                    -
A/R Escrow Amount                                                 -
Total Other Postpetition Liabilities                          (44,000)                    -




                                                  3/21/2019                                    Page 10
SUNIVA, INC.                     Case 17-10837-KG                               Doc 1152              Filed 03/28/19                   Page 22 of 23
                                                                                               MOR 4
(CASE 17-10837-KG




                                                                                  Amount
                                                             Beginning Tax       Withheld or       Amount                  Check No.   Ending Tax
                                                               Liability          Accrued           Paid       Date Paid     or ETF     Liability
Federal
Withholding                                                                 -              -               -        -           -                -
FICA-Employee                                                               -              -               -        -           -                -
FICA-Employer                                                               -              -               -        -           -                -
Unemployment                                                                -              -               -        -           -                -
Income                                                                      -              -               -        -           -                -
Other                                                                       -              -               -        -           -                -
Total Federal Taxes                                                         -              -               -        -           -                -

State and Local
Withholding                                                                 -              -               -        -           -                -
Sales                                                                       -              -               -        -           -                -
Excise                                                                      -              -               -        -           -                -
Unemployment                                                                -              -               -        -           -                -
Real Property                                                               -              -               -        -           -                -
Personal Property                                                           -              -               -        -           -                -
Other                                                                       -              -               -        -           -                -
Total State and Local                                                       -              -               -        -           -                -

Total Taxes                                                                 -              -               -        -           -                -




                                                               Current              0-30            31-60        61-90     Over 90       Total
Accounts Payable (2)                                                  42,571           3,274           2,302        -       763,072       811,219
Wages Payable                                                            -               -               -          -           -             -
Taxes Payable                                                                            -               -          -           -             -
Rent/Leases-Building                                                        -            -               -          -           -             -
Rent/Leases-Equipment                                                       -            -               -          -           -             -
Secured Debt/Adequate Protection Payments                                   -            -               -          -           -             -
                     (1)
Professional Fees                                                    871,655             -               -          -           -          871,655
Amounts Due to Insiders*                                                 -               -               -          -           -              -
Other                                                                    -               -               -          -           -              -
Total                                                                914,226           3,274           2,302        -       763,072      1,682,874


(1)
      Please see schedule MOR 1B & 2B

(2)
      The Accounts Payable balance is comprised of the following amounts:

3M                                                                     1,959
Absolute! Building Maintenance                                         2,282
Access                                                                 3,587
Airgas USA                                                               207
AT&T                                                                     545
Audio Central Alarm                                                      420
Birch                                                                  1,979
Ceridian                                                               4,176
City of Norcross                                                         921
CPA Global                                                            20,904
Domain Listings                                                          228
DynaSis                                                               40,903
eFax                                                                     174
EGP Document Solutions                                                   451
Evoqua Water Technologies                                            460,420
Excel4Apps                                                             3,132
Fulsource Logistics                                                   79,591
Georgia Power                                                         29,529
Great America Financial Services                                      45,702
Gwinnett County Dept of Water                                            789
National Registered Agents                                               -
Nexair                                                                 1,551
One Beacon                                                             2,274
Oracle America                                                        64,346
Pitney Bowes                                                             188
SCANA Energy                                                           4,058
Shred-It                                                                 121
T-Mobile                                                                 374
U.S. Customs and Border Protection                                         92
Wells Fargo Vendor Fin Serv                                            1,797
Williams Scotsman                                                     38,519
                                                                     811,219


                                                                            -




                                                                                               3/21/2019                                               Page 11
SUNIVA, INC.
                          Case 17-10837-KG                         Doc 1152 Filed 03/28/19             Page 23 of 23
                                                                         MOR 5
(CASE 17-10837-KG

                                                                                            Amount
Accounts Receivable Reconciliation

Total Accounts Receivable at the beginning of the reporting period                                 -
Amounts billed during the period                                                                   -
Amounts collected during the period                                                                -
Applied Deposit                                                                                    -
Total Accounts Receivable at the end of the reporting period                                       -




Accounts Receivable Aging Amount

0 - 30 days old                                                                                        -
31 - 60 days old                                                                                       -
61 - 90 days old                                                                                       -
91+ days old                                                                                       -
Total Accounts Receivable                                                                              -
Amount considered uncollectible (Bad Debt)                                                             -
Accounts Receivable (Net)                                                                              -


                                                   DEBTOR QUESTIONNAIRE

                                                                                             Yes           No
1. Have any assets been sold or transferred outside the normal course of business                           X
this reporting period? If yes, provide an explanation below. (1)
2. Have any funds been disbursed from any account other than a debtor in possession                        x
account this reporting period? If yes, provide an explanation below.

3. Have all postpetition tax returns been timely filed? If no, provide an explanation         x
below.

4. Are workers compensation, general liability and other necessary insurance                  x
coverages in effect? If no, provide an explanation below.

5. Has any bank account been opened during the reporting period? If yes, provide                           x
documentation identifying the opened account(s). If an investment account has been opened
provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                             3/21/2019                                 Page 12
